Citation Nr: 1341021	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-05 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disability, to include degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1968 to May 1988.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's application to reopen a claim of service connection for a low back disability.  The Veteran appealed the denial in this decision, and the matter is now before the Board.

The Veteran testified via video conference from the RO in San Antonio, Texas before the undersigned Acting Veterans Law Judge in May 2013.  Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system do not include any non-duplicative materials pertinent to the present appeal other than a transcript of the Veteran's hearing before the undersigned.  The transcript has been considered as part of the present appeal. 

The issue of service connection for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a July 1999 decision, the RO denied service connection for a lumbar spine disorder.  The Veteran did not file an appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the July 1999 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1999 rating decision denying service connection for degenerative disc disease of the lumbar spine with facet joint arthritis became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence received since the July 1999 rating decision is new and material to reopen a claim of service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  To the extent that the Board is reopening the claim of service connection for degenerative disc disease of the lumbar spine, the Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.

Claim to Reopen Entitlement to Service Connection for Degenerative Disc Disease of the Lumbar Spine

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a decision of July 1999, the RO denied a claim of service connection for degenerative disc disease of the lumbar spine with facet joint arthritis.  At the time of the prior denial, the record included service treatment records showing in-service complaints and treatment referable to the low back, and post-service records showing treatment of the low back beginning in 1997.  The record also included statements from the Veteran averring to unremitting pain since onset in 1974.
The claim was denied due to a lack of evidence indicating a connection between in-service complaints of low back pain and the Veteran's current diagnoses associated with the low back.  The Veteran did not timely appeal from this denial and thus, the July 1999 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.

Since the July 1999 decision, additional records and statements have been added to the claims file including more recent records showing an ongoing history of low back symptomatology and treatment including a May 2009 laminectomy.  Additionally, in a hearing before the undersigned in May 2013, the Veteran's spouse testified that she had been administering at-home care to the Veteran since the onset of back pain during service, including that application of hot compresses and topical treatments to relieve symptoms.  Also added to the record was a July 2013 opinion from a private physician indicating that the Veteran's "current lumbar symptomatology is a condition which originated . . . in the military."  This competent opinion is not only new to the record, but is also material in so far as it tends to establish a previously unestablished fact necessary to substantiate the Veteran's claim - namely a nexus between his current low back symptoms and service.

Accordingly, the Board finds that since the prior final denial, new and material evidence has been added to the record to reopen a claim of service connection for degenerative disc disease of the lumbar spine.


ORDER

New and material evidence having been received, the appeal to reopen service connection for degenerative disc disease of the lumbar spine is granted.


REMAND


The Board finds that the opinion of the July 2011 VA examiner is insufficient as its underlying rational relies solely on the lack of documented treatment following service without addressing the Veteran's lay assertions of treatment (both at home and in clinical settings) since service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence can be competent to support the presence of a disability, even where not corroborated by contemporaneous medical evidence).  

Similarly, the July 2013 private physician fails to set forth any rationale for the opinion provided.  

Accordingly, the Veteran must be provided with a new VA examination in light of his competent assertions of ongoing treatment and symptomatology since service.

At a hearing before the undersigned, the Veteran's spouse stated that she had continuously self-treated the Veteran at home beginning in the 1970s, and the Veteran indicated that he received injections referable to the back at Wilford Hall Medical Center on Lackland Air Force Base in 1991 or 1992.  VA has not taken steps to locate such records, and appropriate steps to do so should be undertaken.


Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to attempt to acquire records of treatment at Wilford Hall Medical Center on Lackland Air Force Base from 1991 to 1992.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Following the above development, schedule the Veteran for a VA examination of the low back.  The examiner should identify all of the Veteran's current low back disabilities and should state whether each is at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service.

In addressing the question of relationship to service the examiner is to presume the Veteran's contentions of ongoing self-treatment are credible, and is warned not to rely solely on a lack of documented low back treatment prior to 1997 when describing a rational for the conclusions reached.  

3.  After completing all indicated development, readjudicate the claim for service connection for a low back disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


